In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 15-944V
                                      Filed: January 13, 2017

* * * * * * *                *   *   *   *   **              UNPUBLISHED
KELLY LEDFORD,                               *
                                             *
                       Petitioner,           *               Special Master Gowen
                                             *
v.                                           *               Attorneys’ Fees and Costs
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
                       Respondent.           *
                                             *
* * * * * * * * * * * * *
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Camille M. Collett, United States Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 28, 2015, Kelly Ledford (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34 (2012). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on October 14, 2014, he developed
transverse myelitis. Petition at Preamble. On October 25, 2016, the parties filed a stipulation in
which they stated that a decision should be entered awarding compensation. A decision
awarding compensation pursuant to the terms of the joint stipulation was issued October 26,
2016.

       On December 29, 2016, petitioner filed a motion for attorneys’ fees and costs, requesting
$15,277.50 in attorneys’ fees and $1,066.63 in attorneys’ costs, for a total fees and costs request
1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
of $16,344.13. Petitioner’s (“Pet.”) Motion (“Mot.”) at 1-2. In accordance with General Order
#9, petitioner’s counsel states that petitioner did not incur any costs related to the litigation of
this matter. Id. at 1. Respondent filed a response to petitioner’s application on January 12, 2017,
stating that “[r]espondent does not object to the overall amount sought,” but noting that
“[r]espondent’s lack of objection to the amount sought in this case should not be construed as
admission, concession, or waiver as to the hourly rates requested, the number of hours billed, or
the other litigation related costs.” Respondent’s Response at 1.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs under 42
U.S.C. section 300aa-15(e). Based on the reasonableness of petitioner’s request and the lack of
objection by respondent, the undersigned GRANTS the request for approval and payment of
attorneys’ fees and costs, pursuant to 42 U.S.C. § 300 aa-15(e).

       An award should be made as follows:

       (1)     A lump sum of $16,344.13, payable jointly to petitioner and petitioner’s
               counsel, Paul R. Brazil, of Muller Brazil, LLP, for attorneys’ fees and costs.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance herewith.3

       IT IS SO ORDERED.

                                                       s/Thomas L. Gowen
                                                       Thomas L. Gowen
                                                       Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                  2